Citation Nr: 9910418	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-13 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
history of a cervical strain with C6 radiculopathy, left, and 
anterior cervical diskectomy and fusion C6-7, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had active service from August 1976 until April 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A rating decision in January 1995 
assigned an increased rating of 20 percent for the cervical 
spine disorder from July 22, 1994, and a temporary total (100 
percent) rating pursuant to 38 C.F.R. § 4.30 from September 
21, 1994, through November 30, 1994.  The 20 percent 
evaluation was restored from December 1, 1994.  

The veteran testified at a hearing at the RO in January 1996.  
A transcript of the hearing is in the claims file.

In the informal hearing presentation, the representative 
maintained that the veteran filed an informal claim for 
disability of his knees under the provisions of 38 C.F.R. 
§ 3.157 in the VA Form 9 dated in April 1995.  The RO in a 
rating decision in January 1995 denied entitlement to an 
increased disability rating for the service-connected right 
knee disorder.  In a statement received in February 1995, 
which constituted a notice of disagreement for the cervical 
spine evaluation, the veteran raised the issue of service 
connection for a left knee disorder.  In a letter in March 
1995, the RO advised the veteran that in order to open a 
claim for service connection, he had to submit medical 
evidence.  On the VA Form 9 filed in April 1995, the veteran 
requested a 40 percent rating for his knees.  He reported 
that he had surgery on his left knee and was expecting 
surgery on his right knee.  He did not express disagreement 
with the January 1995 rating decision denying an increased 
disability rating for the right knee disorder.   A rating 
decision in July 1995 denied service connection for a left 
knee disability and confirmed the noncompensable evaluation 
for the right knee condition.  The veteran was advised of 
this denial in a letter in July 1995 and he did not file a 
timely notice of disagreement.  Therefore, these claims 
became final. 
 
FINDINGS OF FACT

1.  The veteran's cervical spine disorder is manifested by 
complaints of intermittent neck pain with intermittent 
radiation and numbness to the upper extremities, no more than 
moderate limitation of motion, and X-ray evidence of 
degenerative disc disease.

2.  The cervical spine disorder does not approximate a 
classification of more than severe.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation, but no 
higher, for the veteran's cervical strain with C6 
radiculopathy, left, and anterior cervical diskectomy and 
fusion C6-7, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5293, 5299-5290 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records disclose the veteran was involved 
in a motor vehicle accident in September 1983.  He complained 
of back pain.  Diagnoses were multiple fractures with 
pneumothorax and alcohol intoxication.  In October 1983, a 
summary of a period of hospitalization contained a diagnosis 
of cervical strain with left shoulder contusion leading to 
sensory deficits in the left index finger and thumb.

The veteran received a VA examination in September 1984.  He 
claimed that his neck hurt all the time since he was involved 
in a wreck in service.  At this time he stated the feeling in 
the left upper extremity had come back completely but there 
was pain in the neck and in the back.  He maintained the pain 
in the neck was there all the time when he turned his neck.  
His movements were restricted.  There was pain in the upper 
back when he turned fast sideways and he stated that it 
snapped.  On musculoskeletal evaluation there was moderate to 
severe restriction of all neck movements with pain and 
paracervical muscle spasms, especially with lateral movements 
and lateral rotation of the neck.  The diagnosis was definite 
suggestion of a fracture of the odontoid--tomograms or CT 
scan of C1 and C2 needed for further evaluation and 
treatment.  

On a special orthopedic evaluation in October 1984 the 
veteran reported that following the motor vehicle accident in 
September 1983 he was told that he had no fractures of the 
cervical spine but he maintained that surgery was recommended 
at one time.  He complained of severe neck pain and 
limitation of motion as well as pain to the upper back in the 
rhomboid region.  On examination he had virtually no motion 
of the neck without pain.  He had no more than 20 degrees of 
flexion or extension and no more than 20 degrees of lateral 
bending on rotation in any direction.  All of this was 
accompanied by paravertebral muscle spasms and pain which was 
mostly at the superior aspect of the neck.  He had rhomboid 
region discomfort.  Deep tendon reflexes in both upper 
extremities were present.  Strength and sensation of both 
hands and arms were normal.  X-rays of the cervical spine, 
which he brought to the examination, showed a definite 
suggestion of a fracture of the odontoid.  

The veteran received an official VA orthopedic examination in 
October 1984.  He complained of severe neck pain and 
limitation of motion as well as pain to the upper back in the 
rhomboid region.  On examination he had virtually no motion 
of his neck without pain.  He had no more than 20 degrees of 
flexion or extension and no more than 20 degrees of lateral 
bending or rotation in any direction.  All of this was 
accompanied by paravertebral muscle spasms and pain which was 
mostly at the superior aspect of the neck.  He had rhomboid 
region discomfort.  Deep tendon reflexes in both upper 
extremities, including biceps, triceps, and brachioradialis 
reflexes were present.  Strength and sensation in both hands 
and arms were normal.  X-rays of the cervical spine which he 
had brought with him showed a definite suggestion of a 
fracture of the odontoid.  The examiner stated that if this 
was truly the case, then he had a severe problem.  He 
recommended tomograms or a CT scan of C1 and C2 vertebrae.

An administrative decision by the RO in July 1985 determined 
that the evidence showed that the veteran's conduct was 
wanton or reckless and that his injuries were sustained due 
to willful misconduct and not incurred in the line of duty.  

A decision by the Board in June 1988 concluded that the 
injury sustained by the veteran in a September 1983 motor 
vehicle accident was not due to his own willful misconduct.  

The veteran received a VA orthopedic examination in July 
1988.  He complained that after the accident in 1983, he had 
some neck pain and stiffness and some stiffness and pain 
involving the left upper extremity.  Initially, he had a loss 
of sensation in the left upper extremity but gradually had a 
return of sensation except for persistent numbness of the 
left thumb.  Since that time he had had persistent neck pain 
with stiffness and loss of some motion.  The cervical spine 
flexed forward to 65 degrees and extended backward to 40 
degrees.  It flexed lateral to 35 degrees.  He complained of 
pain on motion of the neck.  X-rays showed minimal wedging 
deformity of C-3 and osteophytes from the adjacent margins of 
C-4 and C-5.  The pertinent clinical impression was C-6 
radiculopathy.

A rating decision by the RO in October 1988 effectuated the 
Board's June 1988 decision and established entitlement to 
service connection for a history of cervical strain with C6 
radiculopathy, left, evaluated as 10 percent disabling from 
April 1984.

VA outpatient records disclose that the veteran was seen in 
July 1994 with complaints of neck pain since the accident in 
1983.  For the past three months he noted pain radiating down 
the left upper extremity.  X-rays of the cervical spine in 
July 1994 showed some degenerative changes and some foraminal 
encroachment at C6-C7.  These symptoms were suggestive of 
cervical disc disease, cervical radiculitis and 
radiculopathy.  

In August 1994, a VA outpatient note revealed the veteran had 
symptoms highly suggestive of nerve root compression on the 
left and possible carpal tunnel syndrome on the right.  He 
elected to seek definitive care in the private sector and was 
therefore discharged from the VA outpatient clinic.

The veteran had a period of private hospitalization in August 
1994.  He was admitted with a complaint of neck pain 
radiating into his left upper extremity.  He stated that his 
problems began when he was involved in a motor vehicle 
accident in 1983.  He had had problems with the neck ever 
since.  A cervical myelogram showed an obvious extradural 
defect at C6-7 on the left.  A post myelographic CT of the 
cervical spine showed a soft tissue in the foramen consistent 
with disc herniation.  It was recommended that he undergo an 
anterior cervical diskectomy and fusion of the C6-7.  
Discharge diagnoses included left C7 radiculopathy secondary 
to a herniated nucleus pulposus C6-7, left.  

The veteran had a period of private hospitalization in 
September 1994.  He complained of neck pain radiating to his 
left upper extremity.  An anterior cervical diskectomy and 
fusion of C6-7 was performed.  Postoperatively he had 
complete relief of arm pain and had only minimal neck pain.  
Discharge diagnoses were left C7 radiculopathy secondary to 
herniated nucleus pulposus C6-C7, left.

The veteran received a VA spine examination in November 1994.  
He complained of continued stiffness and pain in the neck 
with difficulty moving his neck.  About 5 or 6 months ago he 
began having an increased numbness in his left arm and 
fingers again.  The examiner reported that a cervical spine 
x-ray in July 1994 showed moderate abnormality with 
spondylitic changes.  A CT scan of the cervical spine in 
August 1994 had shown no evidence of a herniated disc.  He 
was referred to a neurosurgeon who did a myelogram and told 
the veteran that he had a disc pressing on the nerve.  He 
underwent surgery in September 1994, undergoing a cervical 
spine diskectomy and fusion.  He stated that he was better 
since then and that the numbness was gone from his hands and 
arms.  He still had pain and stiffness however.  He 
reportedly was seen in early November 1994 by a private 
physician and was told that he had a probable fracture of one 
of the vertebra.  

On the VA examination, the veteran's subjective complaints 
included pain and stiffness in the neck.  He was wearing a 
cervical collar.  He kept his neck quite stiff with the 
collar on and with the collar off.  He appeared 
uncomfortable.  His neck was held quite stiff and he had to 
turn his shoulders in order to look at someone to the side.  
The neck muscles were normal.  Range of motion of the 
cervical spine was as follows: forward flexion, 25 degrees; 
backward extension, 10 degrees; left lateral flexion, 10 
degrees; right lateral flexion, 25 degrees; rotation to the 
left and to the right, 10 degrees.  He had pain on moving any 
of the range of motions tested.  He had a 4.5-centimeter 
transverse medial, right supraclavicular scar from his recent 
surgery.  He had normal sensation to pinprick and light touch 
of the left and right hands and his grip was normal.  An 
x-ray of the cervical spine performed in July was normal.  
The pertinent diagnosis was arthritis of the cervical spine, 
status post cervical diskectomy and fusion.  

The veteran was seen by his private physician in November 
1994 for followup after the surgery.  His arm pain was 
completely resolved.  He had some minor residual neck pain.  
His postoperative x-rays were somewhat suggestive of an old 
odontoid fracture.  The examiner was not sure whether it was 
fused.  The veteran had been in a collar for the last six 
weeks.  On examination he had good strength in his upper 
extremities.  The examiner recommended a CT scan of C1-2 and 
was to see him in the next week.  When seen later in November 
1994, he reported the veteran was doing fine from his 
operation but the physician was still concerned about the C1-
2 area.  The veteran was seen again later in November 1994.  
The examiner repeated a CT scan of C1-2.  On sagittal 
reconstruction, there appeared to be some area that may have 
fused and on the coronal reconstruction, there was a definite 
area of fusion.  Since flexion/extension films did not show 
any evidence of motion, he thought the veteran was probably 
stable but needed to have this followed up carefully, at 
least every six months with flexion/extension films.  He 
released the veteran to work at this time and indicated he 
was going to take him out of his cervical collar.  If he 
developed any increased neck pain or evidence of Lhermitte's 
phenomenon, he was told to return to the physician 
immediately for further evaluation.  However, the physician 
thought that the veteran probably had enough fusion of his 
odontoid that he was not going to require any surgery but he 
needed to be followed every six months with flexion/extension 
films. 

The veteran testified at a hearing at the regional office in 
January 1996.  The representative referred to the clinical 
findings on the recent examination, which he maintained 
indicated the veteran had a fairly severely limited range of 
motion of the cervical spine.  The veteran testified that he 
was employed as an automobile mechanic and that while 
changing the oil or rotating the tires his hands became weak 
and he developed numbness mostly in the right arm.  He had 
been seen at the medical center the previous Saturday and was 
given a cervical collar.  It was hard to drive a car.  He 
maintained that he had muscle spasms in his back and neck 
every day and almost every time he moved.  He was on Motrin 
for muscle spasms.  The veteran reported he was being treated 
by a private physician and that he would send a report of 
recent treatment to the RO.  He had gone to the hospital 
because he was involved in an accident that jarred his neck.  
Because of this they had put him in a cervical collar.  

As a result of numbness and tightness the veteran underwent a 
CT cervical examination in February 1996.  Clinical 
impressions were: Stable appearance of an os odontoideum 
versus united fracture of the odoint process; status post 
anterior cervical fusion of C6-7; increased spur formation at 
multiple levels with spinal stenosis at C2-3, C3-4, and C6-7 
and to a lesser extent to C5-6.

A private magnetic resonance imaging (MRI) of the cervical 
spine in February 1996 disclosed that complete bony union did 
not occur as a result of the anterior cervical fusion 
performed in September 1994.  There was minimal loss of 
height at C6, not of recent origin.  The complete cleft 
through the base of the odontoid process had an appearance 
more suggestive of a congenital anomaly rather than an old 
fracture.  The impression was that the anterior cervical 
fusion at C6-7 was not solid and that the C6 vertebral body 
had lost a small amount of height, not recently.  

The veteran was seen on several occasions from March to 
December 1996 by Caudill Miller, M.D.  In March, he 
complained of pain and numbness and tingling in the right 
arm.  In April, he reported experiencing less frequent 
numbness in his right hand, mainly his thumb and index 
finger.  The doctor assessed that the veteran was clearly 
improved.  In November the veteran complained of a lot of 
pain in his neck and numbness in his right thumb, which had 
not improved.  The veteran was seen again in December 1996 
with continued complaints of numbness in his thumb and pain 
and numbness in both arms.  On physical examination his motor 
strength was 5/5.  The sensory examination disclosed 
decreased numbness of C6 on the right distally.  His deep 
tendon reflexes were +2 bilaterally throughout.  The 
assessment was right C6 radiculopathy/bilateral cervical 
radiculopathy; status post C6-7 diskectomy with fusion.  An 
electromyogram (EMG) and nerve conduction velocity (NCV) was 
performed in December 1996.  All nerves tested were normal.  
All muscles tested were normal, except for positive sharp 
waves in the right triceps muscle.  The conclusion was 
electrophysiological evidence of a right C7-8 radiculopathy.  


Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his neck disorder is worse than currently evaluated, and 
he has thus stated a well-grounded claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect the claimant against adverse decisions 
based on a single, incomplete, or inaccurate report and 
enable the VA to make a more precise evaluation at a level of 
the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all the 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and basis for its conclusion.  In rating a 
disability for VA compensation purposes, an unlisted 
condition is to be rated under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built up" as follows: The first two digits 
will be selected from that part of the schedule mostly 
closely identifying the part, or system, of the body 
involved, the last two digits will be "99" for all unlisted 
conditions.  With diseases, preferences to be given to number 
assigned to the disease itself, if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, proceeded by a 
hyphen.  38 C.F.R. § 4.27 (1998).  In this case, the RO has 
rated the cervical spine disorder under Diagnostic Codes 
5299-5290.  Under Diagnostic Code 5290, a 20 percent 
evaluation is assigned for moderate limitation of motion of 
the cervical spine.  A 30 percent evaluation is assigned for 
severe limitation of motion.  

In addition, the clinical record establishes the veteran's 
cervical spine condition may also be evaluated under 
Diagnostic Code 5293 (intervertebral disc syndrome).  Under 
this Diagnostic Code, a 20 percent evaluation contemplates a 
moderate condition with recurring attacks.  The next higher, 
40 percent, evaluation contemplates a severe condition with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation contemplates a pronounced disorder with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71(a) (1998).  

Initially, the Board notes the contention of the 
representative that the case should be remanded because there 
has not been an examination by the VA since November 1994.  
However, there is extensive private medical evidence of 
record dated into early 1997.  Therefore, the Board has 
determined there is sufficient evidence of record to 
adjudicate the claim and a remand is not necessary for 
another examination.

In evaluating the service-connected cervical spine disorder 
under Diagnostic Code 5293, consideration has been given to 
the evidence in its entirety as well as the veteran's 
testimony at the hearing and the contentions on appeal.  The 
medical record does indicate that the veteran suffers from 
intermittent, but persistent, pain with radiation into his 
upper extremities.  In addition, he has persistent numbness 
in his right thumb and some complaints of numbness more 
generally in this right hand.  In addition, on the VA 
examination in November 1994, he had pain on movement of all 
range of motions tested and he held his neck quite stiff.  
Therefore, the Board has considered his complaints of neck 
pain and the functional loss due to pain as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the 
veteran's neck disorder is reflected by the medical evidence 
to be manifested by recurring attacks of symptoms consistent 
with disc disease, and because the veteran does have 
intermittent relief, the criteria for a severe intervertebral 
disc syndrome, with a 40 percent evaluation, are met.  The 
criteria for the highest (60 percent) evaluation under 
Diagnostic Code 5293 have not been met, however.  The veteran 
does not exhibit persistent characteristic pain and has shown 
no demonstrable muscle spasm or other neurological findings 
that are pronounced or subject to little intermittent relief.  
In fact, his nerve conduction velocity studies in December 
1996 were normal.  His EMG was normal for all muscles tested 
of the left and right upper extremity, except for positive 
sharp waves in the right triceps muscle.  On physical 
examination in December 1996, his deep tendon reflexes were 
active and equal bilaterally throughout, and his muscle 
strength was 5/5.  Accordingly, the veteran's cervical spine 
disorder more closely approximates a severe condition of 
recurring attacks with intermittent relief under Diagnostic 
Code 5293 and therefore warrants a 40 percent evaluation.  
Additional functional loss above a severe level is not shown.  
Therefore, a rating in excess of 40 percent is not warranted.  


ORDER

A disability rating of 40 percent, but not higher, is granted 
for the service-connected history of cervical strain with C6 
radiculopathy, left, and anterior cervical diskectomy and 
fusion C6-7, subject to regulations governing the payment of 
monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

